Per Curiam.
Defendant was found guilty by a jury of the June 8, 1969, second-degree murder of Jerome Ponte. MCLA §750.317 (Stat Ann 1954 Rev § 28.549). Defendant’s sole assignment of error from the trial court’s refusal to grant a new trial is whether the prosecution presented sufficient evidence to sustain the jury’s verdict.
The record shows that the prosecution produced three eyewitnesses who were able to link defendant directly with the crime.1 The credibility and weight of this evidence was for the jury. People v. Moss (1969), 16 Mich App 295. The record reveals a plethora of evidence by which the trier of fact could have found defendant guilty of second-degree murder. Defendant’s contention is wholly without merit.
Affirmed.

 One witness testified be observed defendant draw and fire a pistol at the victim. Two others were able to testify that, while they did not actually see defendant shoot Eonte, they did see defendant with a weapon in his hand immediately before and after they heard the report of the shot.